        Case 1:19-cv-08345-MKV-DCF Document 11 Filed 12/06/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
  Samantha Siva Kumaran
    The A Star Group, Inc d/b/a Timetrics
 (List the name(s) of the plaintiff(s)/petitioner(s).)       __19__ Civ. __08345____ (___LGS__) (__DCF___)



                           - against -                       AFFIRMATION OF SERVICE
  Northland Energy Trading, LLC

  Hedge Solutions, Inc

  Richard M. Larkin

 (List the name(s) of the defendant(s)/respondent(s).)

I, (print your name) Samantha Siva Kumaran                        , declare under penalty of perjury that I
served a copy of the attached (list the names of the documents you served):
        Order 10 Dated December 6th 2019 - DKT 10
          Order 3 Dated September 20th 2019 - DKT 3
upon all other parties in this case by (state how you served the documents, for example, hand delivery,
                          Email, Electronic Transmission, and Telephone confirmation __
mail, overnight express) ______________________________________________________                      to the
following persons (list the names and addresses of the people you served):
  David Ball, david.ball@bracewell.com, Bracewell Law, Telephone 212-508-6133
   David Kolker, david.kolker@bracewell.com, Bracewell Law, Telephone 212-508-6147
   1251 6th Ave 49th Floor, New York, NY 10020

on (date you served the document(s)) December 6th, 2019       .

December 6th, 2019
___________________________
Dated                                                     Signature
                                                           119 West 72nd Street, #204
                                                          Address
                                                            New York, NY
                                                          City, State
                                                            10023
                                                          Zip
                                                              1-646-221-4363
                                                          Telephone Number
                                                            samantha@timetricsrisk.com
                                                          E-Mail Address


Rev. 01/2013
